ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 1/5/2022, in pages 2-5, with respect to Claims 1, 9 and 17 have been fully considered and are persuasive.  
The previous claim rejections for Claims 1-21 have been withdrawn.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “deriving a range matrix by performing a frequency transform on a portion of each row of the detection matrix; extracting a slice of the range matrix having only one layer, with different rows of the slice being associated with different chirps and with different receive antennas; deriving a velocity matrix from the extracted slice by performing a frequency transform on a portion of each column of the extracted slice; analyzing the velocity matrix to determine a current peak width; and adjusting, based on the current peak width, phase shifts associated with one or more of the receive antenna”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-8 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-8 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 9, none of the prior art of record either taken alone or in combination discloses the claimed “extracting a slice of the range matrix having only one layer, with different rows of the slice being associated with different chirps and with different receive antennas; deriving a velocity matrix from the extracted slice by performing a frequency transform on a portion of each column of the extracted slice; analyzing the velocity matrix to determine a current peak width; and adjusting, based on the current peak width, phase shifts associated with one or more of the receive antennas”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 10-16 depends ultimately from allowable, independent claim 9, so each of dependent claims 10-16 is allowable for, at least, the reasons for which independent claim 9 is allowable. 
As for independent claim 17, none of the prior art of record either taken alone or in combination discloses the claimed “extract a slice of the range matrix having only one layer, with different rows of the slice being associated with different chirps and with different antennas; derive a velocity matrix from the extracted slice by performing a frequency transform on a portion of each column of the extracted slice; analyze the velocity matrix to determine a current peak width; and adjust, based on the current peak width, phase shifts associated with one or more of the antennas”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 18-21 depends ultimately from allowable, independent claim 17, so each of dependent claims 18-21 is allowable for, at least, the reasons for which independent claim 17 is allowable. 
The closest prior art is found to be:
Subburaj (US 20200309939 A1) which discloses a method for determining an approximate velocity in a radar system (paragraph 4); radar systems transmit a frame containing a series of frequency ramps referred to as chirps; para 4: a first velocity estimate based on at least one range-Doppler array obtained based on transmitting a frame of chirps having a first sequence of chirps and a second sequence of chirps offset from the first sequence of chirps by Δf (paragraph 15); multiple sequences of chirps (e.g., such as consecutive sequences of equally spaced chirps) are transmitted and reflections of these chirps received to generate radar signals…after each sequence of chirps, there may be some idle time (e.g., inter-frame idle time) to allow for processing the radar signals resulting from the reflected chirps…the acquisition time of a sequence of chirps and the subsequent inter-frame idle time together may form a radar frame. In at least one example, the reflected signal received by each antenna of the FMCW radar system (paragraph 16); each receive channel (e.g., receiving antenna in the FMCW radar system and/or associated processing hardware), a range fast Fourier transform (FFT) is performed on the digitized samples of each reflected chirp to convert the data from the time domain to the frequency domain…at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648